Citation Nr: 0632484	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post excision of a right knee anterior tibial tubercle 
ossicle (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for 
status post excision of a left knee anterior tibial tubercle 
ossicle (left knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active duty from July 1990 to July 1994.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In July 2003, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned.  A transcript 
of the proceeding is of record.  The Board remanded the claim 
to the RO in May 2004 for further development and 
consideration. 

In an April 2004, rating decision, entitlement to an 
increased rating for hemorrhoids was denied.  A notice of 
disagreement was received in May 2004.  A statement of the 
case was issued in September 2005.  However, as a timely 
substantive appeal is not of record for this issue, the issue 
is not in appellate status.  38 U.S.C.A. § 7105(d)(3).


FINDINGS OF FACT

1.  The veteran's right knee has pain, loss of flexion of 20 
degrees, no limitation of extension, and no instability.

2.  The veteran's left knee has pain, loss of flexion of 20 
degrees, no limitation of extension, and no instability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letters sent in May 2002, 
July 2003, December 2004, and February 2006 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim for increased ratings for his 
bilateral knee disabilities, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded VA examinations to 
determine the severity of his bilateral knee disabilities.   

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
effective date for the claim.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that an increased 
rating for either knee disability is not warranted, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  



B.  Analysis

The veteran contends that his bilateral knee disability is 
more disabling than currently evaluated.  Specifically, he 
notes that the pain and swelling due to the condition has 
increased, and he must take medication to control the pain.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated by military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate 
II. 

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).

Since the claims for higher ratings are not initial rating 
claims, the rule of Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance is applicable.  

The veteran's service-connected bilateral knee disabilities 
have been rated by the RO under the provisions of Diagnostic 
Code 5260. 

Diagnostic Code 5260 provides the rating criteria for 
evaluation of knee disability based on limitation of flexion 
of the leg.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 (2005).

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.

A VA joints examination was conducted in June 2001.  
Bilateral knee range of motion was noted to have been normal.  
A VA progress note dated in June 2002 and a VA examination 
dated in January 2004 noted that bilateral knee flexion was 
120 degrees and extension was 5 degrees greater than normal.  
A VA examination dated in March 2006 noted that bilateral 
knee flexion was 140 degrees and extension was 10 degrees 
greater than normal.  For the purpose of the discussion 
below, the Board will consider the range of motion 
measurements recorded during the appeal period most favorable 
to the veteran's claim.  Therefore, bilateral knee flexion 
will be considered to be 120 degrees.  The Board notes that 
all the measurements of knee extension during the appeal 
period were either normal or greater than normal.  

The Board observes that the veteran's bilateral knee motion 
does not meet the schedular criteria for a compensable rating 
based on limitation of motion.  See Diagnostic Codes 5260, 
5261, supra.

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint, if none of the symptomatology on which 
each rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04.  In this case, however, as set forth above, 
none of the medical evidence shows that the veteran's knee 
flexion or extension is limited to the extent necessary to 
meet the criteria for separate compensable ratings.  In fact, 
the veteran has shown normal or greater than full range of 
motion of both knees in extension.  Additionally, to assign 
two, separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

The Board notes that inservice X-rays, dated in May 1992, 
found the residuals of Osgood-Schlatter's disease 
(osteochondrosis or osteochondritis of tibial tubercle) of 
both knees.  Subsequent X-rays of record, dated in June 2002 
and January 2004 found no radiographic abnormalities of the 
knees.  Assuming, arguendo, that the veteran currently has 
Osgood-Schlatter's disease, the condition may be rated by 
analogy to the provisions of Diagnostic Code 5003, 
degenerative arthritis, or Diagnostic Code 5014, to 
osteomalacia.  Pursuant to Diagnostic Code 5003, arthritis or 
chondromalacia established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  As the 
veteran's knee disabilities are already rated 10 percent 
disabling and his increased rating claims were considered 
under the Diagnostic Codes based on limitation of motion, he 
is not entitled to an increased rating under these 
provisions.

The Board is not free to ignore the effects of pain.  The 
Board notes that the veteran has continually complained of 
knee pain in the medical evidence of record for this time 
period.  Moreover, the RO granted the 10 percent ratings 
based on painful motion.  Regarding the DeLuca criteria, in a 
January 2004 letter from the school the veteran was attending 
noted that he complained of chronic bilateral knee pain and 
could only stand for short periods.  The March 2006 VA 
examination report notes that the veteran stated that his 
daily activities are only affected when he plays sports, and 
they do not cause any work limitations.  On that examination, 
repeated flexion and extension of the knees showed no pain or 
stiffness.  The Board therefore concludes that the evidence 
does not show that there is functional loss due to pain to 
warrant a rating higher than 10 percent for either knee.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

On VA examinations (June 2001, January 2004, and March 2006) 
and treatment notes (June 2002), it was noted that there was 
no instability of either knee.  Therefore, neither 
subluxation nor lateral instability is shown in the record 
and this precludes consideration of an additional separate 
rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97, 
supra.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim for compensable rating for 
either knee, the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999).  Thus, the appeal is denied.




ORDER

Entitlement to an increased rating for a right knee 
disability is denied.

Entitlement to an increased rating for a left knee disability 
is denied.  



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


